IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANCONI ENTERPRISES, INC.,                :   No. 249 MAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
KINGSTON BOROUGH,                          :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.